Title: From George Washington to Anthony Wayne, 2 February 1781
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir
                            Head Quarters New Windsor Febry 2nd 1781
                        
                        In mine of the 29th of January I partly answered yours of the 21st—Yours of the 17th had been duly received,
                            and I am since favored with that of the 28th.
                        I am satisfied, that every thing was done on your part to produce the least possible evil from the
                            unfortunate disturbance in your line, and that your influence has had a great share in preventing worse extremities—I felt
                            for your situation. Your anxieties & fatigues of mind, amidst such a scene, I can easily conceive—I thank you
                            sincerely for your exertions.
                        You request to be exempted from the recruiting service, and employed in the field—at present the last is not
                            possible—but ‘till you hear further from me, you need not occupy yourself about the first—I write to General Irvine by this
                            opportunity. With the greatest regard I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    